United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1023
Issued: September 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2013 appellant, through her attorney, filed a timely appeal from a
February 26, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
affirming the termination of her compensation benefits. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss and medical
compensation benefits effective July 19, 2012 on the grounds that her accepted left foot
conditions ceased without residuals.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the February 26, 2013 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, counsel contends that OWCP’s decision was contrary to fact and law.
FACTUAL HISTORY
On April 1, 1992 appellant, then a 31-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging a left foot injury in the performance of duty on
December 20, 1991. In File No. xxxxxx698,OWCP accepted the claim for avulsion fracture of
the left talonavicular joint. Appellant returned to limited-duty work and sustained a recurrence
of disability on August 14, 1992.
Appellant, through her attorney, filed claims for compensation (Form CA-7s) for periods
beginning August 14, 1992.
By decision dated July 5, 1994, OWCP accepted left tarsal tunnel syndrome and
appellant received wage-loss compensation for the period August 14 through 29, 1992.
On August 2, 1994 appellant, through her attorney, filed a claim for a schedule award.
In File No. xxxxxx822, OWCP accepted that appellant sustained a left ankle sprain on
October 28, 1994 in the performance of duty. Following an approved surgical procedure,
appellant returned to restricted duty in December 1994. OWCP combined the claims under
Master File No. xxxxxx698.
By decision dated July 25, 1997, OWCP granted appellant a schedule award for a 14
percent permanent impairment of the left leg.
The record reveals that the employing establishment reduced appellant’s hours to four a
day effective June 2010 because it could not accommodate her limitations. Effective May 9,
2011, the employing establishment could no longer accommodate her restrictions and she
stopped work. OWCP placed appellant on the periodic rolls.
On February 14, 2011 Dr. Joseph Salama, an attending physician and Board-certified
orthopedic surgeon, reported that appellant had undergone a tarsal tunnel release as well as
surgery on her left Achilles tendon. Appellant was fitted with a brace and had been working at a
sit-down job. She stated that she had to do some walking from the area where she worked and
noted increasing discomfort in her left ankle. Dr. Salama advised appellant to continue to work
in a sit-down position in a chair, not on a rolling stool or platform. He restricted her from
excessive walking, stairs, bending, kneeling or squatting and that she had been working with
these permanent restrictions.
OWCP referred appellant to Dr. Michael E. Kosinski, a Board-certified orthopedic
surgeon, for a second opinion examination to determine the nature and extent of her
employment-related condition. In a June 21, 2011 report, Dr. Kosinski conducted a physical
examination and reviewed her medical history and a statement of accepted facts. He found no
evidence of swelling or neurogenic complaints with excellent range of motion of both ankles.
Dr. Kosinski found no residuals from the left ankle avulsion fracture or left tarsal tunnel
syndrome from 1991 or the left ankle sprain from 1994. Heopined that appellant was capable of
working eight hours a day at a sit-down job only.
In a July 8, 2011 addendum
2

report,Dr. Kosinski indicated that she had no residuals of the surgical procedures performed on
August 24, 1994 for the tarsal tunnel and November 4, 1994 for the Achilles tendon. Henoted
that appellant did have residuals of osteoarthritis of the joints.
Appellant submitted reports dated July 12 and 21, 2011 from Dr. Salama. On July 21,
2011 Dr. Salama indicated that he had reviewed Dr. Kosinski’s June 21, 2011 report. He
diagnosed osteoarthritis of the tarsal joint and talonavicular and opined that appellant’s
employment injuries caused her to develop arthritic changes in the left foot and ankle.
OWCP referred appellant to Dr. Emmanuel Obianwu, a Board-certified orthopedic
surgeon, to resolve the conflict in medical opinion between Dr. Kosinski and Dr. Salama on her
disability or residuals of the accepted employment conditions. In a December 27, 2011 report,
Dr. Obianwu reviewed a statement of accepted facts, the medical evidence of record and
performed a physical examination.He concluded that appellant had no residuals of the left ankle
avulsion fracture explaining that the diagnosis was made on the basis of x-rays, which did not
reveal any avulsion fracture. Dr. Obianwu opined that she had no residuals of the left tarsal
tunnel syndrome as the Tinel’s test over the nerve was negative and there was no sensory
discrepancy over the top or dorsal aspect of the left foot. He found no residuals of the left ankle
sprain as there was no positive response of significant discomfort. Dr. Obianwu concluded that
there were no residuals of the exploration of the left Achilles tendon because, although appellant
could not walk on her toes, close palpation of the Achilles tendon revealed no defects and the
Thompson’s test was negative. He explained that the diagnosis of osteoarthritis in her left foot
was age related and not related to the surgical procedures as they were all soft tissue releases and
the bones and joints were not affected. Dr. Obianwuconcluded that appellant had no residuals
related to heremployment injuries. He opined that she had reached maximum medical
improvement and was able to continue working in her modified position.
On April 23, 2012 Dr. Salamadiagnosed post left tarsal tunnel release and left ankle
arthritis. He released appellant to her modified position with restrictions.
By letter dated June 7, 2012, OWCP notified appellant that it proposed to terminate her
compensation benefits based on the weight of the medical evidence, as represented by
Dr. Obianwu.
Appellant submitted a June 20, 2012 report from Dr. Salama, who reiterated his diagnosis
of osteoarthritis and his opinion that it was employment related.3
By decision dated July 19, 2012, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective that day.4 It found that the weight of the evidence was represented
by Dr. Obianwu.

3

On June 18, 2012 appellant, through her attorney, filed a notice of recurrence.

4

OWCP noted that, since the periodic rolls cycle did not end until July 28, 2012, appellant would be paid wageloss compensation through that date and the termination on wage-loss compensation would be effective
July 29, 2012.

3

On August 1, 2012 appellant, through her attorney, requested a telephone hearing before
an OWCP hearing representative. She submitted reports dated February 29 and November 5,
2012 from Dr. Salama, who reiterated his diagnoses and medical opinions.
A hearing was held before an OWCP hearing representative on December 17, 2012. At
the hearing, appellant had representation and provided testimony. The hearing representative
held the record open for 30 days for the submission of additional evidence.
By decision dated February 26, 2013, the hearing representative affirmed the July 19,
2012termination decision, finding that Dr. Obianwu represented the weight of the medical
evidence.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.5 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.6 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.7
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.8 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.9
Section 8123(a) of FECA provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.10 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.11

5

See S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

6

See I.J., 59 ECAB 408, 412 (2008); Elsie L. Price, 54 ECAB 734 (2003).

7

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

8

See T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

9

See James F. Weikel, 54 ECAB 660 (2003).

10

5 U.S.C. § 8123(a).See R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

11

See V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB
215 (1994).

4

ANALYSIS
OWCP accepted appellant’s claim for left talonavicular joint avulsion fracture, left tarsal
tunnel syndrome and left ankle sprain. It terminated her compensation benefits effectiveJuly 19,
2012 on the grounds that the accepted employment-related conditions had resolved without
residuals based on the opinion of the impartial medical examiner, Dr. Obianwu. The issue to be
determined is whether OWCP met its burden to terminate appellant’s compensation benefits.
Dr. Salama, appellant’s treating physician, opined that she continued to have residuals of
her accepted left fact and ankleinjuries. Dr. Kosinski, an OWCP referral physician, opined that
she no longer had any residuals or disability due to the accepted employment injuries,
concluding that her left foot conditions had resolved. The Board finds that there was a conflict
of medical opinion evidence between appellant’s physician and OWCP’s referral physician on
the issues of medical residuals and disability. The Board finds that OWCP properly referred
appellant to Dr. Obianwu to resolve the conflict in the medical opinion evidence, pursuant to 5
U.S.C. § 8123(a).
The Board finds that OWCP met its burden of proof to terminate appellant’s medical and
wage-loss compensation benefits based on the December 27, 2011 report of Dr. Obianwu who
reviewed her medical history, examined her and found no objective evidence of ongoing
residuals or disability due to her left foot conditions. Dr. Obianwu reviewed the statement of
accepted facts and the medical record. He found no objective evidence of symptoms related to
the left talonavicular joint avulsion fracture, left tarsal tunnel syndrome and left ankle strain.
Dr. Obianwu found no evidence of other conditions or residuals related to appellant’s
employment.He explained that the diagnosis of osteoarthritis in her left foot was agerelated and
not related to the surgical procedures as they were all soft tissue releases and the bones and joints
were not affected. Dr. Obianwu concluded that appellant had recovered from her left foot
conditions and advised that shewas able to continue working in her modified position.
The Board finds that Dr. Obianwu’s report represents the special weight of the medical
evidence. OWCP properly relied on his report in terminating appellant’s benefits. The Board
finds that he had full knowledge of the relevant facts and evaluated the course of her condition.
Dr. Obianwu is a specialist in the appropriate field. His opinion is based on proper factual and
medical history and his report contained a detailed summary of this history. Dr. Obianwu
addressed the medical records to make his own examination findings to reach a reasoned
conclusion regarding appellant’s condition.12 At the time benefits were terminated, he found no
basis on which to attribute any residuals or continued disability to appellant’s accepted
conditions. Dr. Obianwu’s opinion as set forth in his December 27, 2011 report is found to be
probative evidence and reliable. The Board finds thathisopinion constitutes the special weight of
the medical evidence and is sufficient to justify OWCP’s termination of benefits for the accepted
left foot conditions had ceased.

12

See Michael S. Mina, 57 ECAB 379 (2006) (the opportunity for and thoroughness of examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion are facts, which determine the weight to be
given to each individual report).

5

Dr. Salama submitted reports diagnosing osteoarthritis and opining that it was
employment related. Ashe was on one side of the conflict, his reports, without more by way of
medical rationale, are insufficient to create a new conflict in medical opinion to overcome the
special weight properly accorded to Dr. Obianwu.13 Thus, the Board finds that OWCP properly
terminated appellant’s compensation benefits effective July 19, 2012 relating to the accepted left
talonavicular joint avulsion fracture and left tarsal tunnel syndrome.
On appeal, appellant’s attorney contends that OWCP’s decision was contrary to fact and
law. However, as explained, Dr. Obianwu’s report represents the special weight of the medical
evidence and establishes that appellant’s accepted conditions resolved.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss and medical
compensation benefits effective July 19, 2012 on the grounds that her accepted left foot
conditions had ceased without residuals.
ORDER
IT IS HEREBY ORDERED THATthe February 26, 2013decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 24, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

See J.M., Docket No. 11-1257 (issued January 18, 2012); Dorothy Sidwell, 41 ECAB 857 (1990).

6

